--------------------------------------------------------------------------------

 


[tekion.jpg] Tekion (Canada), Inc.
8602 Commerce Court
Burnaby, BC V5A 4N6
Tel. 604-656-6610
Fax. 604-656-6620
www.tekion.com


Tekion (Canada), Inc./Mantra Energy Master Services Agreement # MAN-MSA-001 Pg 1
of 5

This Agreement (MSA) comprises Master Services Agreement # MAN-MSA-001 made and
entered into this 31 day of July, 2012, by and between Mantra Energy
(“Customer”), whose main office is located at #562 –800 15355 24th Avenue,
Surrey, BC, V4A 2H9 and Tekion (Canada), Inc. (“Company”), a British Columbia
corporation, whose main office is located at 8602 Commerce Court, Burnaby, BC,
V5A 4N6. The Company and Customer may sometimes be collectively referred to in
this Agreement as the “Parties”.

In consideration of mutual promises contained herein and on the terms and
conditions set forth herein, the Parties agree as follows:

1.0 Services Provided     (1.1)

Company agrees to provide services to Customer. Customer will authorize
provision of such services from time to time by the execution of a Statement of
Work (“SOW”)

(1.2)

Company shall provide Customer with the deliverables, and on the terms, as
specified in the SOW

(1.3)

Customer shall not be liable for any deliverable to be provided by Company
unless and until the same is decided by Customer as being in compliance with the
functions, features, capabilities, components, aspects, qualities and capacities
described in any specification agreed to by the Parties relating to
deliverables. Customer shall not unreasonably withhold its acceptance of any
such deliverable.

 



2.0

Compensation

 



(2.1)

Customer agrees to pay Company in the manner specified in each SOW. In addition,
Customer will be responsible for and shall reimburse Company for any reasonable
travel or other business consulting related expenses incurred by Company which
directly relate to fulfilling a SOW, including, without limitation, air and
other travel (including car rental) and lodging expenses, internet access while
travelling, copying and reproduction and related expenses and cellular phone
charges, including long distance, roaming and other related cellular phone
charges.

 



3.0

Independent Contractor

 



(3.1)

Company states and affirms to Customer that it is an independent contractor. It
shall have the direction and control of its employees in the provision of
services to Customer. Customer shall not carry health insurance to cover Company
or any of its employees. Customer shall not pay any contribution unemployment
insurance, federal or provincial holding taxes, nor provide any other
contributions or benefits which might be expected in any employer-employee
relationship. Company agrees to report and pay any contributions for taxes,
unemployment insurance and other benefits for itself and its own employees.
Nothing contained in this Agreement shall be construed so as to create a
partnership between the Parties or to authorize either Party to act as a general
agent of the other Party. Neither Party shall have any authority to make
contracts, commitments, statements or representations on behalf of the other
Party, except as set forth in this Agreement.


--------------------------------------------------------------------------------


Tekion (Canada), Inc./Mantra Energy Master Services Agreement # MAN-MSA-001 Pg 2
of 5


4.0 Limitation of Liability     (4.1)

With regard to the services to be performed by Company pursuant to the terms of
this Agreement, Company shall not be liable to Customer or to anyone who may
claim any right due to any relationship with Customer, for any acts or omissions
in the performance of services on the part of Company, or on the part of the
agents or employees of Company, except when said acts or omissions of Company
are due to willful misconduct or gross negligence. Customer shall indemnify,
defend and hold Company harmless from and against any and all obligations,
costs, claims, judgments, attorney’s fees and attachments arising from or
growing out of the services rendered to Customer pursuant to the terms of this
Agreement, or in any way connected with the rendering of services, except when
the same shall arise due to the willful misconduct or gross negligence of
Company, provided however, Company shall promptly notify Customer in writing of
any potential claims relating to any work performed by Company pursuant to this
Agreement of which Company has or obtains knowledge. Under no circumstances
shall either party be liable to the other for any special, indirect or
consequential loss or damage, whether or not such loss is caused by the fault or
negligence of such party, its employees or agents. This exclusion of liability
for special, indirect or consequential loss or damage is intended to apply to
losses such as, but not limited to, loss of profits or revenue, cost of capital,
loss of use of equipment or facilities or claims of Customer’s customers due to
loss of service.

 



5.0

Confidentiality

 



(5.1)

All services provided under this Agreement will be subject to the terms and
conditions set forth in the Mutual Confidentiality Agreement Effective Date:
July 31, 2012 by and between Company and Customer

 



6.0

Ownership of Work, IP and Materials

 



(6.1)

Company agrees that all materials/IP generated or developed by Company under
this Agreement or furnished by Customer to Company shall be, and remain, the
property of Customer. Company specifically agrees that all copyrightable
material first generated or developed under this Agreement shall be considered
works made for hire and that such material/IP shall, upon creation, be owned
exclusively by Customer. To the extent that any such material/IP, under
applicable law, may not be considered works made for hire, Company hereby
assigns to Customer the ownership of copyright in such materials/IP, without the
necessity of any further consideration, and Customer shall be entitled to obtain
and hold in its own name all copyrights in respect to such materials. If, and to
the extent, Company may, under applicable law, be entitled to claim any
ownership interest in the programs, reports and other material or data generated
or developed by Company under this Agreement, Company hereby transfers, grants,
conveys, assigns and relinquishes exclusively to Customer all of Company’s
right, title and interest in and to such materials, under patent, copyright,
trade secret and trademark law.

(6.2)

All of Company’s existing proprietary information and materials existing prior
to the execution of the SOW that are the property of Company and its proprietary
information and materials shall remain exclusively owned by Company. To the
extent that Company uses such materials or information in performing services
under this contract, such materials and information shall not become the
property of Customer.

(6.3)

To the extent that any preexisting rights are embodied or reflected in the
material developed under this Agreement, Company hereby grants Customer the
irrevocable, perpetual, nonexclusive, worldwide, royalty-free right and license
to (1) use, execute, reproduce, display, perform, distribute


--------------------------------------------------------------------------------


Tekion (Canada), Inc./Mantra Energy Master Services Agreement # MAN-MSA-001 Pg 3
of 5


(6.4)

copies of and prepare derivative works based upon such preexisting rights and
any derivative works thereof, and (2) authorize others to do any or all of the
foregoing.

 



7.0

Warranties

 



(7.1)

Company warrants that it shall exert commercially reasonable efforts in
performing services hereunder and that said services shall be performed at a
level of quality consistent with that which would be provided by the mainstream
of engineers providing similar services in Canada.

(7.2)

Company warrants that any deliverable which it contract to provide hereunder
shall, when completed, conform in all material respects to the specifications
for said deliverable agreed to by Company and Customer and be otherwise without
obvious defects, gaps or inaccuracies. During the first thirty (30) days
following acceptance by Customer, Company shall correct, for no additional
charge to Customer, all deviations from said specifications discovered in any
deliverable.

 



8.0

Term and Termination

 



(8.1)

This Agreement shall continue until either of the Parties provides not less than
thirty (30) business days notice of a termination to the other Party and on such
date this Agreement shall be terminated, provided however, if there are SOW’s
which are in progress, then this Agreement shall continue until all SOW’s have
been either completed or terminated pursuant to their terms.

(8.2)

Any individual SOW may be terminated by Customer, for any reason, in whole or in
part, upon written notice delivered to Company. In the event of any termination
or expiration of any SOW, the Parties shall remain responsible on a pro rata
basis for all obligations or liabilities arising from services delivered prior
to the date of termination.

(8.3)

Notwithstanding anything in this Agreement, either Party may, in addition to its
rights of termination set forth herein, assert its rights to any monetary
damages, injunctive relief or other rights or relief to which it may be
entitled.

(8.4)

Either Party may send the other Party a written notice of termination, effective
thirty (30) days following mailing, notifying the other Party that this
Agreement is terminated due to the other Party’s failure to discharge the
responsibilities assumed hereunder in a prompt and/or competent fashion. Said
notice must specify the manner(s) in which the other Party has failed to
perform. The Parties agree that any Party receiving a notice of termination
under this subsection shall have the next fifteen (15) days in which to cure (to
the reasonable satisfaction of the Party that has served the notice of
termination) the failure to perform, and, if such cure is effected, the
Agreement shall continue. If Company is the aggrieved Party and Customer fails
to effect a cure, Company shall be excused from further performance and be
entitled to immediately receive those sums to which it is entitled for services
rendered up to the fifteenth (15th) day following transmission of the notice of
termination. If Customer is the aggrieved Party and Company fails to effect a
cure, Customer shall be excused from further performance and shall be free of
all responsibility to make any further payments to Company, except Customer
shall continue to be obligated to pay for services which have been rendered by
Company on behalf of Customer.


--------------------------------------------------------------------------------


Tekion (Canada), Inc./Mantra Energy Master Services Agreement # MAN-MSA-001 Pg 4
of 5


9.0 Miscellaneous Provisions     (9.1)

Any notice provided for in this Agreement shall be given in writing and
transmitted by facsimile, personal delivery, express mail or prepaid first class
registered or certified mail, addressed to the address shown above, or as
changed in writing from time to time.

(9.2)

This Agreement is intended by the Parties hereto to be the final expression of
their agreement, and it constitutes the full and entire understanding between
the Parties with respect to the subject hereof. This Agreement may be amended
only by a writing signed by the Parties to this Agreement. If a waiver,
amendment or modification of any provision of this Agreement is handwritten,
typed or otherwise included within the physical confines of this document, it
shall not be effective unless specifically initialed by the Party against whom
enforcement of such waiver, amendment or modification is sought. No failure or
delay by either Party in exercising any right, power or remedy with respect to
any of its rights hereunder shall operate as a waiver thereof in the future.

(9.3)

Neither Customer nor Company may sell, assign or transfer any rights or
interests created under this Agreement or delegate any of their duties without
the prior written consent of the other, provided, however, that Customer may
assign this Agreement and its rights and responsibilities hereunder to another
corporation subject to the same ownership and control with it. Any other
assignment or delegation of either Party hereunder, without the written consent
of the other, shall be void.

(9.4)

This Agreement shall be governed by and construed in accordance with the
internal laws of the Province of British Columbia. Each of the Parties hereto
(a) submits to the jurisdiction of any provincial court of the Province of
British Columbia or federal court sitting in the Province of British Columbia
with respect to any legal action or proceeding arising out of or relating to
this Agreement; (b) agrees that any claims with respect to such action or
proceeding shall be heard or determined only in any such court; (c) agrees not
to bring any action or proceeding arising out of or relating to this Agreement
in any court unless or until such court has finally refused to exercise
jurisdiction; and (d) waves any defense of inconvenient forum to the maintenance
of any action or proceeding so brought.

(9.5)

Should any part, term or provision of this Agreement be declared invalid, void
or unenforceable, all remaining parts, terms and provisions hereof shall remain
in full force and effect and shall in no way be invalidated, impaired or
affected thereby.

(9.6)

Each Party shall be excused from performance for any period and to any extent
that the Party is prevented from performing, in whole or in part, as a result of
delays caused by: the other Party, an act of God, war, civil disturbance, court
order, labor dispute or other cause beyond that Party’s reasonable control,
including failure or fluctuations in electrical power, heat, light, air
conditioning or telecommunications equipment, and such nonperformance shall not
be a default or grounds for termination. Notwithstanding the foregoing, the
other Party shall be entitled to terminate this Agreement immediately through
written notice to the nonperforming Party if such failure to perform lasts
fifteen (15) or more days; provided, however, that such right to terminate shall
end if the nonperforming Party resumes performance before the aggrieved Party
sends a notice of termination to the nonperforming Party. No monetary remedies
shall apply during any Force Majeure period.

(9.7)

Customer may request a change to a SOW while the Company’s services are in
progress. Customer will submit any such change request in writing. Before said
change takes effect, the Parties shall mutually agree as to the effect on time
frames, resources and expenditures that the change may cause and they shall
agree as to any modifications to pre-existing costs and schedules as reasonably
appropriate. In order for such a change to be effective, it must be executed by
both Parties.

(9.8)

Irreparable harm may be presumed if either Party breaches any covenant of this
Agreement relating to its obligations of confidentiality or the other Party’s
proprietary rights and the aggrieved Party shall be entitled to injunctive
relief.


--------------------------------------------------------------------------------


Tekion (Canada), Inc./Mantra Energy Master Services Agreement # MAN-MSA-001 Pg 5
of 5


(9.9)

In the event of any conflict between the terms and conditions of this Agreement
and a SOW, the provisions set forth in this Agreement shall prevail.

(9.10)

Articles 4, 5, 6, and sections 9.9 and 9.10 shall survive any termination of
this Agreement and each SOW.

IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be duly
executed.

Tekion (Canada), Inc.   Mantra Energy Company   Customer                   /s/
Neil Huff   /s/ Larry Kristof Signature   Signature                   Niel Huff
  Larry Kristof Name   Name                   President & CEO   President, CEO
Title   Title                         July 31, 2012   July 31, 2012 Date   Date


--------------------------------------------------------------------------------